Title: From John Adams to Elbridge Gerry, 11 December 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Ferrol Decr 11. 1779
     
     I have escaped, the Rage of the Sea and the Vigilance of British Men of War, and the Treachery of a Leaky ship: but have got the Mountains of Asturias, and the Pyrenees to pass with all the Snows. It is a monstrous Journey to Paris, at least three hundred and twenty Leagues. The Roads, Taverns, Mules and every Thing inconvenient as We are told, and the Expence great enough.
     This Part of the World is filled with Rumours as well as yours. They talk much of Commotions in Ireland &c. &c: but I can get nothing certain here. The Removal of D’Orvillier occasions much Speculation: But Duchauffaud is universally allowed to be an excellent officer.
     I cant see a Ray of Hope of being much employed untill after another Campaign, in Negotiations for Peace: But I see that some Seeds may be advantageously sown, wherever I go. There are many mistaken notions concerning our Affairs which are easily rectified, and much Information may be given and received.
     Nothing is of more Importance than to give the French and Spaniards just Ideas of the Resources they may draw from the United States, by carrying on the War with Vigour, in the American Seas. They have as yet no adequate Conception of the Advantages they have of the English, in that Quarter—in the facility of procuring Supplies of materials, Artisans, and Provisions, at a time when the English must draw all from Europe.
     It now appears to me, very easy to reduce the English in N. York. A Superior Fleet, Stationed at Rhode Island, or cruising on the Coast of America, or playing between the Continent and the Islands, would cutt off their supplies so as to ruin them.
     This Port of Ferroll is a grand Thing. I had no Idea of it. The Works are astonishing.
     I find much Civility here, and many Professions of good Will to the states. Some of the Spaniards, have not yet got out of their Heads the Idea, of mauvaise Exemple: But when they are led to consider the Difference between their Colonies and the English, that there is no Probability or Possibility of their ever undertaking as the English did, to subvert the fundamentals of an Established Government—and the Nature of their Governments which can suppress in an instant the first Symptom of discontent, they easily give it up. I am in great Haste, yours
     
      John Adams
     
    